PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  _____________

                      No. 14-4193
                     _____________

                    JILL SIKKELEE,
       Individually and as Personal Representative
        of the Estate of David Sikkelee, deceased,
                                             Appellant

                             v.

      PRECISION AIRMOTIVE CORPORATION;
              PRECISION AIRMOTIVE LLC,
         Individually and as Successor-In-Interest
            to Precision Airmotive Corporation;
BURNS INTERNATIONAL SERVICES CORPORATION,
 Individually and as Successor-In-Interest to Borg-Warner
      Corporation, and Marvel-Schebler, a Division of
                 Borg-Warner Corporation;
       TEXTRON LYCOMING RECIPROCATING
  ENGINE DIVISION, A Division of Avco Corporation;
  AVCO CORPORATION; KELLY AEROSPACE, INC.,
Individually and Joint Venturer and a Successor-In-Interest;
    KELLY AEROSPACE POWER SYSTEMS, INC.,
Individually and as Joint Venturer and Successor-In-Interest
                  a/k/a Electrosystems, Inc.
                      a/k/a Confuel Inc.;
               ELECTROSYSTEMS, INC.,
  Individually and as Joint Venturer and as Successor-In-
                          Interest
          a/k/a Consolidated Fuel Systems, Inc.
                    a/k/a Confuel, Inc.;
 CONSOLIDATED FUEL SYSTEMS, INC., a/k/a Confuel,
                            Inc.
                      _____________

       Appeal from the United States District Court
          for the Middle District of Pennsylvania
                  (D.C. No. 4-07-cv-00886)
       District Judge: Honorable Matthew W. Brann
                      _____________

                  Argued: June 24, 2015

Before: CHAGARES, KRAUSE, and VAN ANTWERPEN,
                  Circuit Judges

                  (Filed: April 19, 2016)
                      _____________


John D. McClune, Esq.
Katzman, Lampert & McClune
100 West Big Beaver Road
Suite 130
Troy, MI 48084




                            2
Clifford A. Rieders, Esq.
Rieders, Travis, Humphrey, Waters & Dohrmann
161 West Third Street
P.O. Box 215
Williamsport, PA 17701

Tejinder Singh, Esq.       [Argued]
Goldstein & Russell
7475 Wisconsin Avenue
Suite 850
Bethesda, MD 20814
       Counsel for Appellant

Christopher Carlsen, Esq.
Clyde & Co US
405 Lexington Avenue
New York, NY 10174

Daniel J. Feith, Esq.
Amy M. Saharia, Esq.
Kannon K. Shanmugam, Esq.       [Argued]
Williams & Connolly
725 12th Street, N.W.
Washington, DC 20005

Sara A. Frey, Esq.
Catherine B. Slavin, Esq.
Gordon & Rees
2005 Market Street
Suite 2900
Philadelphia, PA 19103
       Counsel for Appellees Avco Corp & Textron Lycoming
       Reciprocating Engine Division




                            3
Jeffrey R. White, Esq.
Center for Constitutional Litigation
777 6th Street, N.W.
Suite 250
Washington, DC 20001
       Counsel for Amicus Appellant


Jeffrey J. Ellis, Esq.
Quirk & Bakalor
1325 Franklin Avenue Plaza
Suite 250
Garden City, NY 11530,
       Counsel for Amicus Appellee General Aviation
       Manufacturers Association

Martin S. Kaufman, Esq.
Atlantic Legal Foundation
Room 104
205 East 42nd Street
New York, NY 10017
       Counsel for Amicus Appellee Atlantic Legal
       Foundation and New England Legal Foundation

Abby C. Wright, Esq.
United States Department of Justice
Civil Division
Room 7252
950 Pennsylvania Avenue, N.W.
Washington, DC 20530
       Counsel for Amicus Curiae




                             4
                       _____________

                         OPINION
                       _____________


KRAUSE, Circuit Judge.

        This case presents the question whether Abdullah v.
American Airlines, Inc., 181 F.3d 363 (3d Cir. 1999), in
which we held that federal law preempts the field of aviation
safety, extends to state law products liability claims. We hold
it does not. In light of principles of federalism and the
presumption against preemption, Congress must express its
clear and manifest intent to preempt an entire field of state
law. Here, none of the relevant statutes or regulations signals
such an intent. To the contrary, the Federal Aviation Act, the
General Aviation Revitalization Act of 1994, and the
regulations promulgated by the Federal Aviation
Administration reflect that Congress did not intend to
preempt aircraft products liability claims in a categorical way.
The District Court faithfully sought to apply our precedent,
and while it concluded that state products liability claims are
preempted by Abdullah, it also recognized the question was
sufficiently unclear and important to certify its order for
interlocutory review. Today, we clarify the scope of
Abdullah and hold that neither the Act nor the issuance of a
type certificate per se preempts all aircraft design and
manufacturing claims.         Rather, subject to traditional
principles of conflict preemption, including in connection
with the specifications expressly set forth in a given type
certificate, aircraft products liability cases like Appellant’s
may proceed using a state standard of care. For these reasons,
we will reverse the District Court’s entry of summary




                               5
judgment in favor of Appellees and remand for further
proceedings.

I.     Background

       A. Overview of Federal Aviation Regulation

       Almost immediately after the airplane became a viable
means of transportation, it became clear that certain aspects
of aviation, such as air traffic control, required uniform
federal oversight. See Air Commerce Act of 1926, ch. 344,
44 Stat. 568. Congress soon thereafter expanded federal
control over aviation by enacting the Civil Aeronautics Act of
1938, which created the Civil Aeronautics Authority
(“CAA”) to oversee the regulatory aspects of aviation safety
and to prescribe “minimum standards governing the design . .
. of aircraft, aircraft engines, and propellers as may be
required in the interest of safety.” Civil Aeronautics Act of
1938, ch. 601, 52 Stat. 973, 1007. The 1938 Act also
authorized the CAA to issue so-called “type certificates,”
“production certificate[s],” and “airworthiness certificate[s]”
if an airplane or airplane part complied with the relevant
safety regulations. Id. at 1007, 1009-10.

       As the scope of federal involvement in regulating
aviation expanded, so too did the number of governmental
bodies regulating aviation, and by the 1950s, there had, at one
point, been seventy-five different interagency groups with
some responsibility in the field. S. Rep. No. 85-1811, at 6
(1958). To resolve this problem, Congress enacted the 1958
Federal Aviation Act, Pub. L. No. 85-726, 72 Stat. 731, to
consolidate regulatory authority in a single entity: the Federal
Aviation Administration (“FAA”). The Federal Aviation Act
adopted verbatim from the Civil Aeronautics Act the statutory




                               6
framework for the promulgation of minimum standards for
design safety and the process for the issuance of certificates
that indicated compliance with those regulations. 1

        Pursuant to the statutory framework established in the
Civil Aeronautics Act and adopted by the Federal Aviation
Act, aircraft engine manufacturers must obtain from the FAA
(1) a type certificate, which certifies that a new design for an
aircraft or aircraft part performs properly and meets the safety
standards defined in the aviation regulations, 49 U.S.C.
§ 44704(a); 14 C.F.R. § 21.31; and (2) a production
certificate, which certifies that a duplicate part produced for a
particular plane will conform to the design in the type
certificate, 49 U.S.C. § 44704(c); 14 C.F.R. § 21.137. Before
a new aircraft may legally fly, it must also receive (3) an
airworthiness certificate, which certifies that the plane and its
component parts conform to its type certificate and are in
condition for safe operation. 49 U.S.C. §§ 44704(d),
44711(a)(1).

      The FAA issues a type certificate when it has
determined that a product “is properly designed and

       1
         The only difference between these portions of the
two Acts is that the Federal Aviation Act replaced the word
“Authority”—referring to the Civil Aviation Authority
created by the 1938 Act—with “Administrator,” which refers
to the appointed head of the Authority’s successor
organization, the Federal Aviation Administration. See also
H.R. Rep. 85-2360, at 16 (1958) (reflecting that, except for
certain enumerated changes, “TITLE VI. SAFETY
REGULATION OF CIVIL AERONAUTICS [of the Federal
Aviation Act] . . . is a reenactment of existing law without
substantial change”).




                               7
manufactured, performs properly, and meets the regulations
and minimum standards prescribed under [49 U.S.C. §]
44701(a).” 49 U.S.C. § 44704(a)(1); see also 14 C.F.R.
§ 21.21. A type certificate includes the type design, which
outlines the detailed specifications, dimensions, and materials
used for a given product; the product’s operating limitations;
a “certificate data sheet,” which denotes the conditions and
limitations necessary to meet airworthiness requirements; and
any other conditions or limitations prescribed under FAA
regulations. See 14 C.F.R. §§ 21.31, 21.41; FAA, Order
8110.4C, change 5, Type Certification, ch. 3-3(a) (2011).
This certification process can be intensive and painstaking;
for example, a commercial aircraft manufacturer seeking a
new type certificate for a wide-body aircraft might submit
300,000 drawings, 2,000 engineering reports, and 200 other
reports in addition to completing approximately 80 ground
tests and 1,600 hours of flight tests. See United States v. S.A.
Empresa de Viacao Aerea Rio Grandense (Varig Airlines),
467 U.S. 797, 805 n.7 (1984). A type certificate remains in
effect “until surrendered, suspended, revoked, or a
termination date is otherwise established by the FAA.” 14
C.F.R. § 21.51. A manufacturer may make both “major” and
“minor” changes to a type certificated design, 14 C.F.R.
§ 21.93, but must obtain the appropriate regulatory approval
to do so, which for “major changes” requires the issuance of
an amended or supplemental type certificate by the FAA, see
49 U.S.C. § 44704(b); 14 C.F.R. § 21.97; FAA Order
8110.4C, change 1, Type Certification, ch. 4-1(a), 4-2 (2011),
and for “minor changes” requires the manufacturer to comply
with a pertinent “method acceptable to the FAA,” 14 C.F.R.
§ 21.95.




                               8
       B. Factual History

       This case involves alleged manufacturing and design
defects in a Textron Lycoming O-320-D2C engine (“the
engine”) manufactured in 1969 and installed “factory new”
on a Cessna 172N aircraft (“the aircraft”) in 1998. Lycoming
holds both a type certificate and production certificate for the
engine. The engine in the aircraft was overhauled in 2004
and installed with a MA-4SPA carburetor in accordance with
Lycoming’s type-certificated design.

        David Sikkelee was piloting the aircraft when it
crashed shortly after taking off from Transylvania County
Airport in Brevard, North Carolina in July 2005. Sikkelee
was killed as a result of serious injuries and burns he suffered
in the crash. His wife, Jill Sikkelee, the Plaintiff-Appellant in
this case, alleges that the aircraft lost power and crashed as a
result of a malfunction or defect in the engine’s carburetor.
Specifically, she contends that, “due to the faulty design of
the lock tab washers as well as gasket set,” vibrations from
the engine loosened screws holding the carburetor’s throttle
body to its float bowl. J.A. 643. When properly functioning,
a carburetor regulates the mixture of fuel and air that enters
the engine’s cylinders. According to Sikkelee, however, the
manner by which the throttle body was attached to the float
bowl in the Textron Lycoming O-320-D2C engine allowed
raw fuel to leak out of the carburetor into the engine and
thereby caused the aircraft to crash.

       C. Procedural History

       Sikkelee initially filed a wrongful death and survival
action in the Middle District of Pennsylvania in 2007 against
seventeen defendants, asserting state law claims of strict




                               9
liability, breach of warranty, negligence, misrepresentation,
and concert of action. In 2010, the District Court granted
defendants’ motion for judgment on the pleadings, holding
that Sikkelee’s state law claims, which were premised on
state law standards of care, fell within the preempted “field of
air safety” described in Abdullah. Sikkelee v. Precision
Airmotive Corp., 45 F. Supp. 3d 431, 435 (M.D. Pa. 2014)
(quoting Abdullah, 181 F.3d at 367). Sikkelee subsequently
filed an amended complaint, continuing to assert state law
claims, but this time incorporating federal standards of care
by alleging violations of numerous FAA regulations.2
Following certain settlements and motion practice, Sikkelee
narrowed her claims against Lycoming to defective design
(under theories of both negligence and strict liability) and
failure to warn.3


       2
          As summarized by the District Court, Sikkelee
specifically alleged that Lycoming had violated, at least, the
following regulations: Civil Air Regulations (CARs)
§§ 13.100, 13.101, 13.104, 13.110 (1964); 14 C.F.R. §§ 21.2,
21.3, 21.14, 21.21, 21.303, 33.4, 33.15, 33.19, 33.35,
145.221(a) (2004). As described by the District Court, CARs
were precursors to modern day Federal Aviation Regulations
codified in Title 14 of the Code of Federal Regulations.
Sikkelee, 45 F. Supp. 3d at 440 n.9 (citing a description of the
history of aviation regulations found in 2 Kreindler, Aviation
Accident Law § 9.01(1)-(2) (Matthew Bender)).
       3
         The case then took a detour to this Court to determine
whether the Second or Third Restatement of Torts applied to
products liability cases.      In denying the petition for
interlocutory appeal, we clearly indicated that the Third




                              10
       As the trial date approached, the District Court
expressed concern that Sikkelee’s proposed jury instructions
using federal standards of care were “all but completely
unable to assist the Court in . . . formulating an intelligible
statement of applicable law.” Sikkelee, 45 F. Supp. 3d at 437
(internal quotation marks omitted) (recounting its position on
this point as first expressed in its Memorandum of November
20, 2013). On the one hand, the District Court asserted that,
under Abdullah, it was bound to apply some federal standard
of care and that compliance with the applicable design and
construction regulations was the only identifiable, let alone
articulable, federal standard. On the other hand, because it
determined that the “FAA regulations relating to the design
and manufacture of airplanes and airplane component parts
were never intended to create federal standards of care,” id. at
437 n.4 (quoting Pease v. Lycoming Engines, No. 4:10-cv-
00843, 2011 WL 6339833, at *22 (M.D. Pa. Dec. 19, 2011)
(Conner, J.)) (internal quotation marks omitted), the District
Court found it to be “arduous and impractical” to fashion the
regulations themselves into such standards, id. (quoting
Pease, 2011 WL 6339833, at *23) (internal quotation marks
omitted). Faced with this conundrum, the District Court
ordered Sikkelee to submit additional briefing on the question
of the appropriate standard of care and, after review of that
briefing, invited Lycoming to file a motion for summary
judgment. Id. at 438.




Restatement applied. Sikkelee v. Precision Airmotive Corp.,
No. 12-8081, 2012 WL 5077571 (3d Cir. Oct. 17, 2012). At
that point, the case was reassigned from Judge John E. Jones
III to Judge Matthew W. Brann.




                              11
        In its ruling on that motion, the District Court
concluded that the federal standard of care was established in
the type certificate itself. Reasoning that the FAA issues a
type certificate based on its determination that the
manufacturer has complied with the pertinent regulations, the
District Court held that the FAA’s issuance of a type
certificate for the Textron Lycoming O-320-D2C engine
meant that the federal standard of care had been satisfied as a
matter of law. Id. at 451-43, 456. The District Court
therefore granted Lycoming’s summary judgment motion, in
part, on that basis. Id. at 456. The District Court denied
summary judgment, however, on Sikkelee’s failure to warn
claims, which were premised on Lycoming’s alleged
violation of 14 C.F.R. § 21.3 for failure to “‘report any
failure, malfunction, or defect in any product, part, process, or
article’” that Lycoming manufactured.4          Id. at 459-60
(quoting 14 C.F.R. § 21.3(a) (2004)).

       Recognizing that its grant of partial summary
judgment raised novel and complex questions concerning the
reach of Abdullah and the scope of preemption in the airlines
industry, the District Court certified the order for immediate
appeal, and we granted interlocutory review.


       4
          Upon receiving a report that a product has
malfunctioned or contains a defect, the FAA may issue a
legally enforceable airworthiness directive that specifies
“inspections you must carry out, conditions and limitations
you must comply with, and any actions you must take to
resolve an unsafe condition.” 14 C.F.R. § 39.11; see also 14
C.F.R. §§ 39.3, 39.5. Any further operation of an aircraft in
contravention of an airworthiness directive is a violation of
federal law. 14 C.F.R. §§ 39.7, 39.9.




                               12
II.    Jurisdiction and Standard of Review

        The District Court had diversity jurisdiction under 28
U.S.C. § 1332(a), and we have jurisdiction under 28 U.S.C.
§ 1292(b) to review the order certified by the District Court
for interlocutory appeal. We review the District Court’s order
granting summary judgment de novo. Azur v. Chase Bank,
USA, Nat’l Ass’n, 601 F.3d 212, 216 (3d Cir. 2010). We also
review questions of preemption de novo. Farina v. Nokia
Inc., 625 F.3d 97, 115 n.20 (3d Cir. 2010).

III.   Discussion

        The doctrine of preemption is a necessary but
precarious component of our system of federalism under
which the states and the federal government possess
concurrent sovereignty, subject to the limitation that federal
law is “the supreme Law of the Land . . . any Thing in the
Constitution or Laws of any State to the Contrary
notwithstanding.” U.S. Const. art. VI, cl. 2. Consistent with
this principle, Congress has the power to enact legislation that
preempts state law. See Arizona v. United States, 132 S. Ct.
2492, 2500-01 (2012). At the same time, with due respect to
our constitutional scheme built upon a “compound republic,”
with power allocated between “two distinct governments,”
The Federalist No. 51, at 323 (James Madison) (Clinton
Rossiter ed., 1961); see also U.S. Term Limits, Inc. v.
Thornton, 514 U.S. 779, 838 (1995) (Kennedy, J.,
concurring), there is a strong presumption against preemption
in areas of the law that States have traditionally occupied, see
Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996);
Bruesewitz v. Wyeth, Inc., 561 F.3d 233, 240 (3d Cir. 2009)
(explaining that, “[w]hen faced with two equally plausible
readings of statutory text, [courts] have a duty to accept the




                              13
reading that disfavors preemption” (internal quotation marks
omitted)). For that reason, all preemption cases “start with
the assumption that the historic police powers of the States
were not to be superseded by the Federal Act unless that was
the clear and manifest purpose of Congress.” Wyeth v.
Levine, 555 U.S. 555, 565 (2009) (quoting Medtronic, 518
U.S. at 485) (internal quotation marks omitted).
Congressional intent is the “ultimate touchstone” of a
preemption analysis. Id. Thus, when confronted with the
question of whether state claims are preempted, as we are
here, we look to the language, structure, and purpose of the
relevant statutory and regulatory scheme to develop a
“reasoned understanding of the way in which Congress
intended the statute and its surrounding regulatory scheme to
affect business, consumers, and the law.” Medtronic, 515
U.S. at 486; see also Bruesewitz, 561 F.3d at 243-44
(recognizing that divining congressional intent regarding
preemption requires considering a law’s “structure and
purpose,” underlying “object and policy,” and, where
relevant, legislative history (internal quotation marks
omitted)).

        Congress may exert its supremacy by expressly
preempting state law, but it may also do so implicitly, which
we have recognized in limited circumstances in the doctrine
of “field” preemption. See Oneok, Inc. v. Learjet, Inc., 135 S.
Ct. 1591, 1595 (2015). For that doctrine to apply, “we must
find that federal law leaves no room for state regulation and
that Congress had a clear and manifest intent to supersede
state law” in that field. Elassaad v. Indep. Air, Inc., 613 F.3d
119, 127 (3d Cir. 2010) (quoting Holk v. Snapple Beverage
Corp., 575 F.3d 329, 336 (3d Cir. 2009)) (alteration and
internal quotation marks omitted). Where Congress expresses




                              14
an intent to occupy an entire field, States are foreclosed from
adopting any regulation in that area, regardless of whether
that action is consistent with federal standards. Oneok, 135 S.
Ct. at 1595.

       In addition to field preemption, federal law may
supersede state law through conflict preemption. This occurs
when a state law conflicts with federal law such that
compliance with both state and federal regulations is
impossible, PLIVA, Inc. v. Mensing, 131 S. Ct. 2567, 2577
(2011), or when a challenged state law “stands as an obstacle
to the accomplishment and execution of the full purposes and
objectives of a federal law,” Williamson v. Mazda Motor of
Am., Inc., 562 U.S. 323, 330 (2011) (internal quotation marks
omitted).

       In this case, we are asked to analyze the extent to
which federal aviation law preempts state tort law,
specifically, products liability claims for defective design.
We do not write on a blank slate, but rather, against the
backdrop of our decision in Abdullah v. American Airlines,
Inc., 181 F.3d 363 (3d Cir. 1999).

   A. Abdullah

       In Abdullah, we considered the preemptive effect of
federal in-flight seatbelt regulations on state law negligence
claims for a flight crew’s failure to warn passengers that their
flight would encounter severe turbulence. Id. at 365. One of
the plane’s crew members had illuminated the fasten seatbelt
sign in accordance with the federal regulations, but none of
the crew had given the passengers an additional verbal
warning of expected turbulence. Id. at 365, 371 & n.11.
When the turbulence hit, the plaintiffs suffered serious




                              15
injuries. Id. at 365. After the jury found American Airlines
liable and awarded the plaintiffs damages, the district court
ordered a new trial, holding that the Federal Aviation Act
preempted the territorial standards for aviation safety, and
thus, that the jury should not have been instructed on a
territorial standard of care. Id. at 365-66. We affirmed,
explaining that the Federal Aviation Act and federal
regulations “establish complete and thorough safety standards
for interstate and international air transportation and that
these standards are not subject to supplementation by, or
variation among, jurisdictions.” Id. at 365. Although we held
that federal law preempts state law standards of care in the
field of air safety, we also held that it preserves state law
remedies. Id. at 364. As such, within the field of air safety,
Abdullah instructs that plaintiffs may bring state law causes
of action that incorporate federal standards of care. Id. at
365.

       Our analysis in reaching this conclusion focused on the
text and legislative history of the Federal Aviation Act, which
was adopted primarily to promote safety in aviation and gave
the FAA broad authority to issue safety regulations. Id. at
368-69. We observed that the FAA, in exercising this
authority, “has implemented a comprehensive system of rules
and regulations, which promotes flight safety by regulating
pilot certification, pilot pre-flight duties, pilot flight
responsibilities, and flight rules.” Id. at 369 (footnotes
omitted). We then reviewed several cases from the Supreme
Court and our sister Circuits that had found federal
preemption with regard to discrete matters of in-flight
operations, including aircraft noise, City of Burbank v.
Lockheed Air Terminal Inc., 411 U.S. 624, 633 (1973); pilot
regulation, French v. Pan Am Express, Inc., 869 F.2d 1, 6 (1st




                              16
Cir. 1989); and control of flights through navigable airspace,
British Airways Bd. v. Port Auth. of N.Y., 558 F.2d 75, 84 (2d
Cir. 1977). Abdullah, 181 F.3d at 369-71. We paid special
heed to 14 C.F.R. § 91.13(a), which proscribes “operat[ing]
an aircraft in a careless or reckless manner so as to endanger
the life or property of another,” and observed that it provided
a catch-all standard of care. Id. at 371.5 Thus, we concluded
that state law standards of care within the “field of aviation
safety” were preempted, and we instructed that “a court must
refer . . . to the overall concept that aircraft may not be
operated in a careless or reckless manner” in addition to any
specific regulations that may be applicable. Id.

        Importantly for our purposes, although we stated in
broad terms that the Federal Aviation Act preempted the
“field of aviation safety,” id., the regulations and decisions
we discussed in Abdullah all related to in-air operations, see
14 C.F.R. § 1.1 (“Operate, with respect to aircraft, means use,
cause to use or authorize to use aircraft, for the purpose . . . of
air navigation including the piloting of aircraft . . . .”), and the
catch-all standard of care that we held a court “must refer to”
applied only to operating, not designing or manufacturing, an
aircraft. See 14 C.F.R. §§ 1.1, 91.13.

      We confirmed the limits of our holding in Abdullah a
decade later in Elassaad, 613 F.3d at 121, where we clarified
that a flight crew’s oversight of the disembarkation of

       5
         The full text of this regulation reads: “Aircraft
operations for the purpose of air navigation. No person may
operate an aircraft in a careless or reckless manner so as to
endanger the life or property of another.” 14 C.F.R.
§ 91.13(a).




                                17
passengers after an airplane came to a complete stop at its
destination was not within the preempted field of aviation
safety. By drawing a line between what happens during flight
and what happens upon disembarking, we made clear that the
field of aviation safety described in Abdullah was limited to
in-air operations. Id. at 127-31 (“[T]he [Federal Aviation
Act’s] safety provisions appear to be principally concerned
with safety in connection with operations associated with
flight.” (emphasis added)). Abdullah thus does not govern
products liability claims like those at issue here. 6 Indeed, as
discussed further below, products liability claims are not
subject to the same catch-all standard of care that motivated
our field preemption decision in Abdullah; the design
regulations governing the issuance of type certificates are not
as comprehensive as the regulations governing pilot
certification,    pilot    pre-flight    duties,   pilot   flight
responsibilities, and flight rules discussed there; and our post-
Abdullah case law cautions us against interpreting the scope
of the preempted field too broadly. See Elassaad, 613 F.3d at
131.

      This conclusion is consistent with other courts that
have interpreted Abdullah. For example, the Ninth Circuit,
which had previously adopted Abdullah’s conclusion that the
Federal Aviation Act preempts state law standards of care in


       6
         Appellees point to our passing reference in Elassaad
that the certification and airworthiness requirements for
aircraft parts concern aspects of air safety. 613 F.3d at 128.
The certification process, however, had no relevance to the
pertinent issues in Elassaad, so this statement constituted
dicta. See In re Nat’l Football League Players Concussion
Injury Litig., 775 F.3d 570, 583-84 n.18 (3d Cir. 2014).




                               18
the field of aviation safety, has held that products liability
does not fall within that preempted field. Martin ex rel.
Heckman v. Midwest Express Holdings, Inc., 555 F.3d 806,
809-11 (9th Cir. 2009) (Kozinski, J.). Even the district courts
that believed Abdullah compelled them to extend the
preempted field to products liability claims, including the
District Court in this case, have noted that such a holding was
at odds with the federal regulatory scheme governing aviation
design and manufacturing. See Sikkelee, 45 F. Supp. 3d at
460 (“Yet having endeavored to reconcile Abdullah with the
federal regulatory scheme that governs aviation design and
manufacturing, this Court—either by way of its own error or
that of the precedents it has followed—has reached holdings
that it imagines have little to do with Congressional intent.”);
see also Pease, 2011 WL 6339833, at *22-23 (stating that
Abdullah’s reasoning is overbroad).

      Having concluded that Abdullah does not control here,
we must now determine whether Congress intended the
Federal Aviation Act to preempt products liability claims.

   B. Whether the Presumption Against Preemption
      Applies

        Typically, our preemption analysis begins with the
presumption that Congress does not preempt areas of law
traditionally occupied by the states unless that is its clear and
manifest intent. Wyeth, 555 U.S. at 565. In this case,
Appellees argue that the presumption against preemption
should not apply in the aviation context given the history of
federal involvement in the field. That argument turns,
however, on a selective view of history.




                               19
        In general, products liability claims are exemplars of
traditional state law causes of action. See Medtronic, 518
U.S. at 491. Indeed, state law governed the earliest products
liability claims in this country. See, e.g., Curtain v. Somerset,
21 A. 244, 244-45 (Pa. 1891) (applying Pennsylvania law);
Thomas v. Winchester, 6 N.Y. 397, 407-11 (N.Y. 1852)
(applying New York law); see also Karl N. Llewellyn, On
Warranty of Quality, and Society, 36 Colum. L. Rev. 699,
732-44 (1936) (discussing distinctions between the early
products liability law of the various States).

       More specifically, even aviation torts have been
consistently governed by state law. In The Crawford Bros.
No. 2, 215 F. 269 (W.D. Wash. 1914), which appears to be
the earliest tort case involving an aircraft, the court
considered the effect of the “legal code of the air” that had
been proposed by the International Juridic Committee on
Aviation on a salvage claim related to an airplane crash in
Puget Sound. Id. at 269-70. The court posited that, if the
code had become law, “it would be important to consider its
provisions in determining what was reasonable and proper in
a cause involving air craft in a common-law action,” much
like with rules governing water craft. Id. at 270. The court
ultimately dismissed the suit for lack of jurisdiction, as
neither the proposed legal code of the air nor maritime law
provided for jurisdiction, and instructed that such questions
“must be relegated to the common-law courts.” Id. at 271.
The decision in Crawford Bros. thus recognized that, absent
specific legislation, the common law governed aviation tort
claims.

      Years later, after Congress passed the 1926 Air
Commerce Act but before the current type certification
regime was imposed, Judge Buffington authored what




                               20
appears to be this Court’s first decision involving an aviation-
related tort claim, Curtiss-Wright Flying Service v. Glose, 66
F.2d 710 (3d Cir.), cert. denied, 290 U.S. 696 (1933). There,
a widow brought suit against the Curtiss-Wright Flying
Service, an early airline, after her husband was killed in a
plane crash as a result of negligent operation. Id. at 711. We
analyzed the claims under common law negligence standards,
see id. at 712, as no specific legislation or regulation
governed those claims. Of course, because that decision
preceded Erie Railroad Co. v. Tompkins, 304 U.S. 64 (1938),
our analysis turned on federal, rather than state, common law,
but the distinction is not important for our purposes here.
Rather, our decision reflects that despite the emergence of
federal statutes governing aviation, the common law
continued to apply to aviation torts.

        Since then, in the absence of applicable statutory or
regulatory provisions, we have consistently applied state law
to tort claims arising from airplane crashes. Only a month
before the Federal Aviation Act was enacted, we were faced
with a case involving three claims of defective design against
an aircraft manufacturer after its plane broke apart in midair.
Prashker v. Beech Aircraft Corp., 258 F.2d 602, 603-04 (3d
Cir.), cert. denied, 358 U.S. 910 (1958). In concluding that
the aircraft manufacturer did not negligently design the plane,
we did not exclusively rely on the Civil Aeronautics Board’s
certification of the relevant design, but rather methodically
considered each design defect claim under a common law
negligence standard, using the type certificate as but a part of
that overall analysis. Id. at 605-07; see also Nw. Airlines v.
Glenn L. Martin Co., 224 F.2d 120, 124 (6th Cir. 1955), cert.
denied, 350 U.S. 937 (1956) (confirming the district court’s
decision to leave the question of a manufacturer’s negligent




                              21
design to the jury for determination of whether the pertinent
state standard of ordinary care was met).

        We have done the same in the years since the Federal
Aviation Act replaced the Civil Aeronautics Act, see, e.g.,
Paoletto v. Beech Aircraft Corp., 464 F.2d 976, 978-82 (3d
Cir. 1972) (applying a state standard of care to claims for
strict liability, negligence, and breach of warranty arising
from an airplane crash caused by the collapse of the plane’s
right wing); Noel v. United Aircraft Corp., 342 F.2d 232, 236-
37 (3d Cir. 1964) (rejecting defendant’s argument that
approval by the Civil Aeronautics Administration of an
airplane’s propeller system was conclusive of compliance
with the standard of care), as have other Courts of Appeals,
see, e.g., Martin, 555 F.3d at 808; Bennett v. Sw. Airlines Co.,
484 F.3d 907, 908 (7th Cir. 2007); McLennan v. Am.
Eurocopter Corp., 245 F.3d 403, 426 (5th Cir. 2001); In re
Air Crash Disaster, 86 F.3d 498, 522-23 (6th Cir. 1996); Pub.
Health Trust v. Lake Aircraft, Inc., 992 F.2d 291, 293-95
(11th Cir. 1993); Cleveland v. Piper Aircraft Corp., 985 F.2d
1438, 1441-47 (10th Cir. 1993); In re N-500L Cases, 691
F.2d 15, 27-28 (1st Cir. 1982); Braniff Airways, Inc. v.
Curtiss-Wright Corp., 411 F.2d 451, 452-53 (2d Cir. 1969);
Banko v. Cont’l Motors Corp., 373 F.2d 314, 315-16 (4th Cir.
1966).

      Consistent with the uniform treatment of aviation
products liability cases as state law torts, we expressly held in
Elassaad that the presumption against preemption applies in
the aviation context.7       See 613 F.3d at 127 (“When

       7
         The Tenth Circuit rejected the application of the
presumption against preemption in the air operations context
on the ground that “the field of aviation safety has long been




                               22
considering preemption of an area of traditional state
regulation, we begin our analysis by applying a presumption
against preemption. . . . [I]t is appropriate to use a restrained
approach in recognizing the preemption of common law torts
in the field of aviation.” (quoting Holk, 575 F.3d at 334)
(internal quotation marks omitted)); Abdullah, 181 F.3d at
366 (“[We] have addressed claims of preemption with the
starting presumption that Congress does not intend to
supplant state law.”).       Appellees’ attempts to set the
presumption aside are therefore unavailing.

        With this presumption in mind, we must determine
whether Congress expressed its clear and manifest intent to
preempt aviation products liability claims. We do so by
reviewing the text and structure of the Federal Aviation Act,
and, to the extent necessary and relevant to this statute,
examining subsequent congressional action that sheds light on
its intent. See Medtronic, 518 U.S. at 485-86. We also
consider relevant regulations that have been issued pursuant
to the valid exercise of the FAA’s delegated authority, which
can have the same preemptive effect as federal statutes. See
Fellner v. Tri-Union Seafoods, L.L.C., 539 F.3d 237, 243 (3d
Cir. 2008).




dominated by federal interests.” See US Airways, Inc. v.
O’Donnell, 627 F.3d 1318, 1325 (10th Cir. 2010) (internal
quotation marks omitted). For the reasons discussed above,
we respectfully disagree.




                               23
   C. Indicia of Congressional Intent

              1. The Federal Aviation Act

        As we have explained, although the federal
government has overseen certain aspects of aviation, such as
air traffic control and pilot certification, since the early days
of flight, see Air Commerce Act of 1926, ch. 344, 44 Stat.
568, there was little question when the Civil Aeronautics Act
was adopted in 1938 that common law standards governed
tort claims arising from plane crashes, see, e.g., Curtiss-
Wright Flying Serv., 66 F.2d at 711-13 (applying the common
law standard for negligence). It is therefore significant that
the Federal Aviation Act, which succeeded the Civil
Aeronautics Act and remains the foundation of federal
aviation law today, contains no express preemption provision.
In fact, it says only that the FAA may establish “minimum
standards” for aviation safety, 49 U.S.C. § 44701—statutory
language the Supreme Court has held in other contexts to be
insufficient on its own to support a finding of clear and
manifest congressional intent of preemption, see Fla. Lime &
Avocado Growers, Inc. v. Paul, 373 U.S. 132, 145 (1963); see
also Ray v. Atl. Richfield Co., 435 U.S. 151, 168 n.19 (1978);
Abdullah, 181 F.3d at 373-74; Cleveland, 985 F.2d at 1445.

       Further, the Federal Aviation Act contains a “savings
clause,” which provides that “[a] remedy under this part is in
addition to any other remedies provided by law.”8 49 U.S.C.
§ 40120(c) (emphasis added). The Supreme Court observed

       8
         There is no question that state law provides remedies
for products liability claims. See, e.g., Tincher v. Omega
Flex, Inc., 104 A.3d 328 (Pa. 2014).




                               24
that this statutory scheme permits states to retain their
traditional regulatory power over aspects of aviation. See
Morales v. Trans World Airlines, Inc., 504 U.S. 374, 378-79
(1992) (noting that the Federal Aviation Act’s savings clause
permitted the States to regulate intrastate airfares and enforce
their own laws against deceptive trade practices prior to the
1978 enactment of the Airline Deregulation Act, which did
expressly preempt state laws relating to the rates, routes, or
services of an air carrier). While the inclusion of the savings
clause “is not inconsistent” with a requirement that courts
apply federal standards of care when adjudicating state law
claims, Abdullah, 181 F.3d at 374-75, it belies Appellees’
argument that Congress demonstrated a clear and manifest
intent to preempt state law products liability claims
altogether.

        Whereas Appellees must show a clear and manifest
congressional intent to overcome the presumption against
preemption, they instead have mustered scant evidence and,
at best, have demonstrated ambiguity. For example, they
discuss § 601 of the Federal Aviation Act, which empowers
the FAA to promulgate regulations “to promote safety of
flight of civil aircraft in air commerce by prescribing . . .
minimum standards governing the design, materials,
workmanship, construction, and performance of aircraft,
aircraft engines, and propellers as may be required in the
interest of safety.” Federal Aviation Act of 1958, Pub. L. No.
85-726, § 601(a)(1), 72 Stat. 731, 775. Yet, that provision,
along with § 603, which provides the statutory framework for
the issuance of type certificates, was adopted verbatim from
the 1938 Civil Aeronautics Act, id. § 603; see H.R. Rep. No.
85-2360, at 16 (1958), which clearly did not preempt state
law products liability claims, see supra, Part III.B. Neither




                              25
the Federal Aviation Act nor subsequent amendments
substantially changed this statutory framework. See Revision
of Title 49, United States Code Annotated, “Transportation,”
Pub. L. No. 103-272, 108 Stat. 745 (1994); see also H.R. Rep.
No. 103-180, at 343-44 (1993) (discussing changes to the
statutory provisions governing the issuance of type
certificates as words “added for clarity” and “omitted as
surplus”).

       Appellees thus present no evidence from the Federal
Aviation Act’s text or extensive legislative history that
plausibly suggests Congress intended these same provisions
to have a different meaning in the 1958 Act than they had in
the 1938 Act. Simply put, if Congress had wanted to change
the preemptive effect of the type certification process, it
would have done so—or at least given some indication of that
intention. It did not. The Federal Aviation Act itself
therefore does not signal an intent to preempt state law
products liability claims.

              2. Federal Aviation Regulations

        The federal aviation design regulations are likewise
devoid of evidence of congressional intent to preempt state
law products liability claims. The FAA, in the letter brief it
submitted as amicus curiae in this case, takes the position that
the Act and these regulations so pervasively occupy the field
of design safety that, consistent with Abdullah, they require
state tort suits that survive a conflict preemption analysis to
proceed under “federal standards of care found in the Federal




                              26
Aviation Act and its implementing regulations.” Letter Br. of
Amicus Curiae Fed. Aviation Admin. 11 (“FAA Ltr. Br.”). 9

        We do not defer to an agency’s view that its
regulations preempt state law, but we do recognize that
agencies are well equipped to understand the technical and
complex nature of the subject matter over which they regulate
and thus have a “unique understanding of the statutes they
administer and an attendant ability to make informed
determinations about how state requirements may pose an
obstacle to the accomplishment and execution of the full
purposes and objectives of Congress.” Wyeth, 555 U.S. at
576-77 (quoting Hines v. Davidowitz, 312 U.S. 52, 67 (1941))
(internal quotation marks omitted); see also Farina, 625 F.3d
at 126. We therefore consider the FAA’s “explanation of
state law’s impact on the federal scheme” governing aircraft
design and manufacture, but “[t]he weight we accord [its]
explanation . . . depends on its thoroughness, consistency, and
persuasiveness.” Wyeth, 555 U.S. at 577 (citing United States
v. Mead Corp., 533 U.S. 218, 234-35 (2001); Skidmore v.
Swift & Co., 323 U.S. 134, 140 (1944)); Farina, 625 F.3d at
126-27 & n.27. Specifically, its views as presented in an


       9
         At our request, the FAA submitted a letter brief
specifically to address the scope of field preemption, the
existence and source of any federal standard of care for
design defect claims, and the role of the type certificate in
determining whether the relevant standard of care had been
met. For the reasons set forth below, we are not persuaded by
the FAA’s position on field preemption and the applicable
standard of care. However, we do find persuasive its views
on the relevance of the type certification process to a conflict
preemption analysis. See infra Part III.D.2.




                              27
amicus brief are “‘entitled to respect’ only to the extent [they]
ha[ve] the ‘power to persuade.’” See Gonzales v. Oregon,
546 U.S. 243, 255-56 (2006) (quoting Skidmore, 323 U.S. at
140); see also Farina, 625 F.3d at 126-27.

        Here, three fundamental differences between the
regulations at issue in Abdullah and those concerning aircraft
design, along with the agency’s inability to specifically
identify or articulate the proposed federal standard of care,
lead us to disagree with this aspect of the FAA’s submission.
First, the regulations governing in-flight operations on their
face “prescribe[] rules governing the operation of aircraft . . .
within the United States.” 14 C.F.R. § 91.1(a); see also 14
C.F.R. § 121.1(e) (prescribing rules governing “[e]ach person
who is on board an aircraft being operated under this part”).
In contrast, the manufacturing and design regulations
prescribe “[p]rocedural requirements for issuing and changing
– (i) Design approvals; (ii) Production approvals; (iii)
Airworthiness certificates; and (iv) Airworthiness approvals”
and “[r]ules governing applicants for, and holders of” such
approvals and certificates. 14 C.F.R. § 21.1(a). That is, these
regulations do not purport to govern the manufacture and
design of aircraft per se or to establish a general standard of
care but rather establish procedures for manufacturers to
obtain certain approvals and certificates from the FAA, see
generally 14 C.F.R. § 21, and in the context of those
procedures, to “prescribe[] airworthiness standards for the
issue of type certificates,” 14 C.F.R. § 33.1(a) (aircraft
engines) (emphasis added); see also 14 C.F.R. §§ 23.1(a),
25.1(a), 27.1(a), 29.1(a), 31.1(a), 35.1(a). Of course, the
issuance of a type certificate is a threshold requirement for
the lawful manufacture and production of component parts
and, at least to that extent, arguably reflects nationwide




                               28
standards for the manufacture and design of such parts. But
the fact that the regulations are framed in terms of standards
to acquire FAA approvals and certificates—and not as
standards governing manufacture generally—supports the
notions that the acquisition of a type certificate is merely a
baseline requirement and that, in the manufacturing context,
the statutory language indicating that these are “minimum
standards,” 49 U.S.C. § 44701, means what it says.

        Second, the standards that must be met for the issuance
of type certificates cannot be said to provide the type of
“comprehensive system of rules and regulations” we
determined existed in Abdullah to promote in-flight safety
“by regulating pilot certification, pilot pre-flight duties, pilot
flight responsibilities, and flight rules.” Abdullah, 181 F.3d at
369 (footnotes omitted). Rather, many are in the nature of
discrete, technical specifications that range from simply
requiring that a given component part work properly, e.g., 14
C.F.R. § 33.71(a) (providing that a lubrication system “must
function properly in the flight altitudes and atmospheric
conditions in which an aircraft is expected to operate”), to
prescribing particular specifications for certain aspects (and
not even all aspects) of that component part, e.g., 14 C.F.R.
§ 33.69 (providing that an electric engine ignition system
“must have at least two igniters and two separate secondary
electric circuits, except that only one igniter is required for
fuel burning augmentation systems”).             The regulation
governing the fuel and induction system at issue in this case,
for example, specifies that this part of the engine “must be
designed and constructed to supply an appropriate mixture of
fuel to the cylinders throughout the complete operating range
of the engine under all flight and atmospheric conditions.” 14
C.F.R. § 33.35(a) (emphasis added). As the District Court




                               29
observed, the highly technical and part-specific nature of
these regulations makes them exceedingly difficult to
translate into a standard of care that could be applied to a tort
claim.

       Third, the regulations governing in-flight operations
“suppl[y] a comprehensive standard of care,” Abdullah, 181
F.3d at 371, that could be used to evaluate conduct not
specifically prescribed by the regulations, i.e., that a person
must not “operate an aircraft in a careless or reckless manner
so as to endanger the life or property of another,” 14 C.F.R.
§ 91.13(a). We recognized in Abdullah that § 91.13(a)
sounds in common law tort, making it appropriate and
practical to incorporate as a federal standard of care in state
law claims concerning in-flight operations and rendering
existing state law standards of care duplicative (if not
conflicting with them outright). Abdullah, 181 F.3d at 371,
374. Neither the FAA nor Appellees have pointed us to any
analogous provision for aircraft manufacture and design, nor
have we identified one.10


       10
          Although Appellees suggest 49 U.S.C. § 44701(a)(5)
and CAR §§ 13.100-101, 13.104 (1964) as candidates for an
equivalent to § 91.13(a), neither states a workable standard of
care. The first simply describes what types of regulations the
FAA is authorized to promulgate by directing the agency to
prescribe “regulations and minimum standards for other
practices, methods, and procedures the Administrator finds
necessary for safety in air commerce and national security.”
49 U.S.C. § 44701(a)(5). The second establishes “standards
with which compliance shall be demonstrated for the issuance
of and changes to type certificates for engines used on
aircraft.” CAR § 13.0 (1964). Neither provision purports to,




                               30
       We therefore agree with the District Court that neither
the Federal Aviation Act nor the associated FAA regulations
“were [ever] intended to create federal standards of care” for
manufacturing and design defect claims. Sikkelee, 45 F.
Supp. 3d at 437 n.4 (internal quotation marks omitted)
(describing the District Court’s reasoning in its earlier
memorandum responding to proposed jury instructions and
citing Pease, 2011 WL 6339833, at *22-23). However, the
District Court proceeded from that accurate premise to a
faulty conclusion (the one urged by Appellees), i.e., that
because there is no federal standard of care for these claims in
the statute or regulations, the issuance of a type certificate
must both establish and satisfy that standard. Not so. In light
of the presumption against preemption, absent clear evidence
that Congress intended the mere issuance of a type certificate
to foreclose all design defect claims, state tort suits using state
standards of care may proceed subject only to traditional
conflict preemption principles.

        Besides preserving principles of federalism, this
conclusion avoids interpreting the Federal Aviation Act in a
way that would have “the perverse effect of granting
complete immunity from design defect liability to an entire
industry that, in the judgment of Congress, needed more
stringent regulation.”      Medtronic, 518 U.S. at 487.
Conversely, were we to adopt Appellees’ position, we would
be holding, in effect, that the mere issuance of a type
certificate exempts designers and manufacturers of defective
airplanes from the bulk of liability for both individual and
large-scale air catastrophes. While Appellees answer that


nor could, practically function as a general standard of care
for products liability claims.




                                31
“failure to report defects” claims could still proceed under
state law, as the District Court permitted here, even Appellees
acknowledge that, at best, only some “percentage of claims
that are theoretically available would be left under [their]
interpretation . . . .” Oral Arg. at 35:01, 42:54 (argued June
24, 2015).11

       In short, like the manufacturer in Medtronic, Appellees
would have us adopt the position that “because there is no
explicit private cause of action against manufacturers
contained in the [Act], and no suggestion that the Act created
an implied private right of action, Congress would have
barred most, if not all, relief for persons injured by defective
[aircraft parts].” Medtronic, 518 U.S. at 487. Like the
Supreme Court in Medtronic, however, we find it “to say the
least, ‘difficult to believe that Congress would, without
comment, remove all means of judicial recourse for those
injured by illegal conduct.’” Id. (quoting Silkwood v. Kerr-
McGee Corp., 464 U.S. 238, 251 (1984)).

        These observations lead us to conclude that the Federal
Aviation Act and its implementing regulations do not indicate
a clear and manifest congressional intent to preempt state law
products liability claims; Congress has not created a federal
standard of care for persons injured by defective airplanes;
and the type certification process cannot as a categorical
matter displace the need for compliance in this context with
state standards of care.


       11
         An audio recording of the oral argument is available
online, at
http://www2.ca3.uscourts.gov/oralargument/audio/14-
4193JillSilleleev.PrecisionAirmotiveCorp.mp3.




                              32
              3. GARA

        Our conclusion is solidified by the General Aviation
Revitalization Act of 1994 (“GARA”), Pub L. No. 103-298,
108 Stat. 1552 (codified at 49 U.S.C. § 40101 note). In that
statute, Congress created a statute of repose that, with certain
exceptions, bars suit against an aircraft manufacturer arising
from a general aviation accident brought more than eighteen
years after the aircraft was delivered or a new part was
installed.12 49 U.S.C. § 40101 note § 3(3). GARA was
adopted to limit the “long tail of liability” imposed on
manufacturers of general aviation aircraft. Blazevska v.
Raytheon Aircraft Co., 522 F.3d 948, 951 (9th Cir. 2008)
(quoting Lyon v. Agusta S.P.A., 252 F.3d 1078, 1084 (9th Cir.
2001)).

       By barring products liability suits against
manufacturers of these older aircraft parts, GARA necessarily
implies that such suits were and are otherwise permitted.
Indeed, GARA’s eighteen-year statute of repose would be
superfluous if all aviation products liability claims are
preempted from day one. Because we must “interpret a
statute so as to ‘give effect to every word of a statute
wherever possible,’” Shalom Pentecostal Church v. Acting
Sec’y U.S. Dep’t of Homeland Sec., 783 F.3d 156, 165 (3d
Cir. 2015) (quoting Leocal v. Ashcroft, 543 U.S. 1, 12

       12
           “General aviation aircraft” is defined in GARA as
any aircraft with a maximum seating capacity of fewer than
20 passengers that was not engaged in scheduled passenger-
carrying operations at the time of the accident. 49 U.S.C.
§ 40101 note § 2(c). In other words, general aviation is
distinct from larger-scale commercial aviation.




                              33
(2004)), GARA reinforces what is now apparent: Federal law
does not preempt state design defect claims. Rather,
Congress left state law remedies in place when it enacted
GARA in 1994, just as it did when it enacted the Civil
Aeronautics Act in 1938 and the Federal Aviation Act in
1958.

        Appellees argue that GARA would not be entirely
superfluous because general aviation manufacturers would
“remain subject to state tort remedies for actual violations of
federal aviation safety standards,” Appellee’s Br. 51, such as
the failure to disclose defects discovered after a type
certificate has been issued or the failure to comply with an
airworthiness directive, Oral Arg. at 35:20, 37:00. Those
kinds of claims, however, are already expressly exempted in
§ 2(b)(1) from GARA’s statute of repose.13 In sum, if GARA


      13
         In full, this exception provides that GARA’s statute
of repose does not apply

      if the claimant pleads with specificity the facts
      necessary to prove, and proves, that the
      manufacturer with respect to a type certificate
      or airworthiness certificate for, or obligations
      with respect to continuing airworthiness of, an
      aircraft or a component, system, subassembly,
      or other part of an aircraft knowingly
      misrepresented to the Federal Aviation
      Administration, or concealed or withheld from
      the Federal Aviation Administration, required
      information that is material and relevant to the
      performance or the maintenance or operation of
      such aircraft, or the component, system,




                              34
and its § 2(b)(1) carveout are to serve their stated purpose, the
state law claims to which GARA’s statute of repose applies
must not be preempted.

        Our interpretation of the Federal Aviation Act is only
bolstered by GARA’s legislative history. We are mindful, of
course, that “the authoritative statement is the statutory text,
not the legislative history or any other extrinsic material,” as
legislative history can be “murky, ambiguous, and
contradictory.” Exxon Mobil Corp. v. Allapattah Servs., Inc.,
545 U.S. 546, 568 (2005). Here, however, the legislative
history is none of those things. GARA’s legislative history
states explicitly what is implied by the statutory text: Aviation
products liability claims are governed by state law. See H.R.
Rep. No. 103-525, pt. 2, at 3-7 (1994). The House Report
begins by stating that “[t]he liability of general aviation
aircraft manufacturers is governed by tort law” that “is
ultimately grounded in the experiences of the legal system
and values of the citizens of a particular State.” Id. at 3-4. In
enacting GARA, Congress “voted to permit, in this
exceptional instance, a very limited Federal preemption of


       subassembly, or other part, that is causally
       related to the harm which the claimant allegedly
       suffered.

49 U.S.C. § 40101 note § 2(b)(1). This provision would
exempt from the statute of repose claims that are based on a
manufacturer’s misrepresentations and omissions with regard
to a type certificate or the continuing airworthiness of a plane
or its component part, such as a manufacturer’s failure to
comply with a type certificate or failure to report required
information to the FAA.




                               35
State law,” that is, only where GARA’s statute of repose has
run are state law claims preempted. Id. at 4-7. “[I]n cases
where the statute of repose has not expired, State law will
continue to govern fully, unfettered by Federal
interference.”14 Id. at 7.


       14
           Appellant notes that, as indicated in the House
Report accompanying GARA, prior legislative efforts to
explicitly federalize aviation tort law failed to get off the
ground. H.R. Rep. No. 103-525, pt. 2, at 6 & n.11
(referencing failed bill H.R. 5362, 102d Cong. (1992)); see
Appellant’s Br. 9. For example, H.R. 5362 would have
explicitly preempted state tort claims against aircraft
manufacturers arising out of general aviation accidents, put in
place substantive legal rules for such actions (e.g., applying
principles of comparative responsibility in such cases), and
imbued federal courts with original, concurrent jurisdiction to
adjudicate such claims. Although Appellant seems to be
suggesting that such proposed bills reflect Congress’s belief
at the time that the field of aviation products liability was not
preempted—and, thus, remains so today absent legislation to
the contrary—we take no confidence in the reading of tea
leaves left behind by failed legislative efforts. For, while on
rare occasion the Supreme Court has described legislative
inaction as “instructive” but “not conclusive,” Firestone Tire
& Rubber Co. v. Bruch, 489 U.S. 101, 114 (1989) (internal
quotation marks omitted), it far more often, and with good
reason, has emphasized its “reluctan[ce] to draw inferences
from Congress’[s] failure to act,” Schneidewind v. ANR
Pipeline Co., 485 U.S. 293, 306 (1988); see also FDA v.
Brown & Williamson Tobacco Corp., 529 U.S. 120, 155
(2000) (declining to “rely on Congress’[s] failure to act”).




                               36
        Appellees attempt to discount GARA’s significance,
arguing that the views of Congress in 1994 “form a hazardous
basis for inferring the intent” of the 1958 Congress that
enacted the Federal Aviation Act. Appellee’s Br. 41 (quoting
United States v. Price, 361 U.S. 304, 313 (1960)). It is true
that “the weight given subsequent legislation and whether it
constitutes a clarification or a repeal is a context- and fact-
dependent inquiry,” Bd. of Trs. of IBT Local 863 Pension
Fund v. C & S Wholesale Grocers, Inc., 802 F.3d 534, 546
(3d Cir. 2015), but there are circumstances where its
consideration is appropriate. Indeed, the Supreme Court
relied on precisely this type of analysis in determining
congressional intent in the preemption context in Silkwood v.
Kerr-McGee Corp., 464 U.S. 238 (1984). There, the Court
considered the question of whether state law actions for
punitive damages were subject to field preemption under the
Atomic Energy Act of 1954, 42 U.S.C. §§ 2011-2284.
Silkwood, 464 U.S. at 241. The Atomic Energy Act itself was
silent on the preemption of state tort claims, but, when it was
subsequently amended by the Price-Anderson Act, Pub. L.
No. 85-256, 71 Stat. 576 (1957), the accompanying Joint
Committee Report reflected an assumption that state law
would apply in the absence of subsequent legislative action.
Id. at 251-54. The Supreme Court found this legislative
history to be persuasive in concluding that Congress did not
intend to foreclose state remedies for those injured by nuclear
accidents by way of field preemption. Id. at 256.

       More recently, in Texas Department of Housing &
Community Affairs v. Inclusive Communities Project, Inc.,
135 S. Ct. 2507 (2015), the Supreme Court held that disparate
impact claims were cognizable under the 1968 Fair Housing
Act (“FHA”), relying in part on the “crucial[ly] importan[t]”




                              37
fact that Congress had adopted amendments to the Act in
1988 that assumed the existence of such claims. Id. at 2519-
20. Because the amendments would make sense only if
disparate impact liability existed under the FHA, the Court
reasoned that the most logical conclusion was that Congress
presupposed the existence of disparate impact claims under
the FHA as it had been enacted in 1968. Id. at 2520-21.

        Consistent with the Supreme Court’s approach and our
recent guidance in Board of Trustees of IBT Local 863
Pension Fund, we may pay heed to the significance of
subsequent legislation when it is apparent from the facts and
context that it bears directly on Congress’s own
understanding and intent. Here, the Federal Aviation Act
itself neither states nor implies an intent to preempt state law
products liability claims, and GARA confirms that Congress
understood and intended that Act to preserve such claims.
Thus, despite Appellees’ exhortations, we cannot infer a clear
and manifest congressional purpose to preempt these claims
where the indicia of congressional intent, including in this
case the assumptions underlying subsequent legislation, point
overwhelmingly the other way.

   D. Relevant Preemption Precedent

       We turn next to Appellees’ contention that the
Supreme Court’s preemption jurisprudence compels us to find
that federal law occupies the entire field of aircraft design and
manufacture and that the issuance of a type certificate
conclusively demonstrates compliance with the corresponding
federal standard of care. Appellees argue that: (1) the Court
has accorded broad field preemption to analogous statutory
regimes governing oil tankers and locomotives; (2) the Court
has given broad preemptive effect to analogous premarket




                               38
approval processes in the medical device context; and
(3) other Courts of Appeals have recognized preemption of
the field of aviation safety. For its part, the FAA argues that
the mere issuance of a type certificate does not preempt all
design defect claims concerning the certificated part but that
specifications expressly embodied in a type certificate may, in
a given case, preempt such claims under traditional conflict
preemption principles. We address Appellees’ arguments
below and conclude that the case law of the Supreme Court
and our sister Circuits supports the application of traditional
conflict preemption principles but not preemption of the
entire field of aviation design and manufacture.

              1. Field Preemption in Analogous Statutory
                 Regimes

        Although they acknowledge that the Supreme Court
has not addressed whether the Federal Aviation Act preempts
the field of aviation design and manufacture, Appellees argue
on the basis of other Supreme Court precedent that we should
affirm the reasoning of the District Court. First, Appellees
point to the Supreme Court’s observation in City of Burbank,
411 U.S. at 639, that the Federal Aviation Act “requires a
uniform and exclusive system of federal regulation if the
congressional objectives underlying [it] are to be fulfilled” as
evidence that the Supreme Court has concluded the FAA
occupies the entire field of aviation safety. That begs the
question, however, of the scope of the field in question. In
City of Burbank, the Court held only that Congress had
preempted the field of aircraft noise regulation. Id. at 633,
638-40. Even in interpreting the express preemption clause




                              39
of the Airline Deregulation Act, 15 the Court has taken a
cautious approach, holding that plaintiffs’ claims under state
consumer protection statutes are preempted but that related
state law claims for breach of contract are not. See Am.
Airlines, Inc. v. Wolens, 513 U.S. 219, 223, 227-33 (1995);
Morales, 504 U.S. at 391. The Supreme Court also has
observed in dicta that state tort law “plainly appl[ies]” to
aviation tort cases and that Congress would need to enact
legislation “[i]f federal uniformity is the desired goal with
respect to claims arising from aviation accidents.” Exec. Jet
Aviation, Inc. v. City of Cleveland, 409 U.S. 249, 273-74
(1972). The Court’s few pronouncements in the area of
aviation preemption, in other words, offer little support for
the broad field preemption Appellees seek.

       Appellees next compare aircraft to oil tankers and
locomotives, urging that the broad scope of field preemption
recognized by the Supreme Court in those industries should
extend as well to aircraft design defect claims. As Appellees
point out, the Supreme Court has found field preemption of
oil tanker design, operation, and seaworthiness under Title II
of the Ports and Waterways Safety Act and concluded state
regulations that impose additional crew training requirements
and mandate standard safety features on certain boats fall
within this preempted field. United States v. Locke, 529 U.S.


       15
           The Airline Deregulation Act, Pub. L. No. 95-504,
§ 105(a)(1), 92 Stat. 1705, 1708 (1978), expressly preempted
state law claims “relating to rates, routes, or services of any
air carrier.” In light of nonsubstantive amendments by
Congress, today’s iteration of the express preemption clause
precludes state law claims “related to a price, route, or service
of an air carrier.” 49 U.S.C. § 41713(b)(1).




                               40
89, 109-14 (2000); Ray, 435 U.S. at 158-68. Appellees also
refer to decisions that have found field preemption of design
defect claims in the railroad context, see Kurns v. R.R.
Friction Prods. Corp., 132 S. Ct. 1261, 1267-68 (2012); Del.
& Hudson Ry. Co. v. Knoedler Mfrs., Inc., 781 F.3d 656, 661-
62 (3d Cir. 2015).

        We do not find either of these analogies apt. As to
tankers, the Supreme Court subsequently distinguished Ray
and Locke on the grounds that both cases invalidated state
regulations that created positive obligations, and neither of
those cases “purported to pre-empt possible common law
claims,” Sprietsma v. Mercury Marine, 537 U.S. 51, 69
(2002), such as the aviation tort claims at issue here. As to
locomotives, the Supreme Court and our own Court were
bound to find such design defect claims preempted by the
Supreme Court’s ninety-year-old precedent in Napier v.
Atlantic Coast Line Railway Co., 272 U.S. 605 (1926), which
held that the Locomotive Inspection Act preempts “the field
of regulating locomotive equipment used on a highway of
interstate commerce,” including “the design, the construction,
and the material of every part of the locomotive and tender
and of all appurtenances.” Id. at 607, 611.

        Far more apropos in the transportation industry is the
Supreme Court’s conflict preemption approach in the context
of automobiles and boats, for just as the Federal Aviation Act
directs the FAA to “prescrib[e] minimum standards required
in the interest of safety for appliances and for the design,
material, construction, quality of work, and performance of
aircraft, aircraft engines, and propellers,” 49 U.S.C.
§ 44701(a)(1), the National Traffic and Motor Safety Act of
1966 (“NTMSA”) empowers the National Highway Traffic
Safety Administration to “prescribe motor vehicle safety




                             41
standards for motor vehicles and motor vehicle equipment,”
49 U.S.C. § 30101(1), and the Federal Boat Safety Act of
1971 (“FBSA”) authorizes the Secretary of Transportation to
issue regulations “establishing minimum safety standards for
recreational vessels and associated equipment,” 46 U.S.C.
§ 4302(a)(1).16 Moreover, like the Federal Aviation Act, the
NTMSA and FBSA both contain savings clauses. 49 U.S.C.
§ 30103(e); 46 U.S.C. § 4311(g).

        In assessing implied preemption under these statutory
schemes, the Supreme Court has found that the statutory
language and applicable regulations support not field
preemption, but rather a traditional conflict preemption
analysis. In the automobile context, for example, the Court
held that a federal regulation governing air bag usage
implicated a significant federal regulatory objective—
maintaining manufacturer choice—and therefore preempted a
state law tort claim, Geier v. Am. Honda Motor Co., 529 U.S.
861, 875, 886 (2000), while another regulation governing
seatbelt usage did not reflect a similarly significant federal



      16
           Appellees argue that the Federal Aviation Act’s
mandate that the FAA Administrator establish “minimum”
standards in both Section 604 (pertaining to operations) and
Section 601(a) (pertaining to aircraft design and manufacture)
justifies the extension of Abdullah field preemption to both
areas. Appellees’ Br. 34 (citing §§ 101(3), (10), (21);
601(a)(1)-(5)). In Abdullah, however, we observed that the
reference to “minimum standards” did not preclude a finding
of field preemption; we did not hold that it required or even
supported it. See Abdullah, 181 F.3d at 373-74.




                             42
objective and thus did not preempt state law claims,
Williamson, 562 U.S. at 336.

       Similarly, in Sprietsma, the Court held that the Federal
Boat Safety Act did not preempt the field of “state common
law relating to boat manufacture,” but nonetheless applied a
conflict preemption analysis to determine whether petitioner’s
tort law claims were preempted by the Federal Boat Safety
Act (“FBSA”) or the Coast Guard’s decision not to
promulgate a regulation requiring propeller guards on
motorboats. 537 U.S. at 60-70. The Court held that the Coast
Guard’s decision not to regulate did not preclude “a tort
verdict premised on a jury’s finding that some type of
propeller guard should have been installed on this particular
kind of boat equipped with respondent’s particular type of
motor” because the Coast Guard’s decision “does not convey
an ‘authoritative’ message of a federal policy against
propeller guards.” Id. at 67.17


       17
         We recognize that, unlike the Federal Aviation Act,
the NTMSA and the FBSA also contain express preemption
clauses. 49 U.S.C. § 30103(b)(1); 46 U.S.C. § 4306. Despite
these clauses, however, the Supreme Court still conducted a
conflict preemption analysis in Geier and Sprietsma rather
than a field preemption analysis because it determined that,
while an express preemption clause may indicate some
congressional desire to “subject the industry to a single,
uniform set of federal safety standards,” the presence of a
savings clause simultaneously “reflects a congressional
determination that occasional nonuniformity is a small price
to pay for a system in which juries . . . enforce[] safety
standards [and] . . . provid[e] necessary compensation to
victims.” Geier, 529 U.S. at 867-71; see also Sprietsma, 537




                              43
       In sum, the Supreme Court’s preemption cases in the
transportation context support that aircraft design and
manufacture claims are not field preempted, but remain
subject to principles of conflict preemption.

              2. Type Certification As Support for Field
                 Preemption

       Appellees also assert that because type certificates
represent the FAA’s determination that a design meets federal
safety standards, allowing juries to impose tort liability
notwithstanding the presence of a type certificate would
infringe upon the field of aviation safety as defined in
Abdullah and would fatally undermine uniformity in the
federal regulatory regime. Appellees’ Br. 44-45 (quoting City
of Burbank, 411 U.S. at 639). In support of this argument,
Appellees rely on Riegel v. Medtronic, Inc., 552 U.S. 312
(2008), in which state tort claims were deemed preempted by
an express preemption clause where the plaintiff challenged
the safety of a medical device that had received preapproval
from the Food and Drug Administration. Id. at 330.
Although there is no express preemption clause here,
Appellees posit that the FAA’s type certification process
should be accorded a similar field preemptive effect.

        The FAA, on the other hand, argues that type
certification is relevant only to an analysis under “ordinary

U.S. at 62-65. Because the Court has been willing to apply
conflict rather than field preemption even in situations where
an express preemption clause is at play, conflict preemption
appears especially apt in a case like this one where there is no
such clause to counsel in favor of field preemption.




                              44
conflict preemption principles.” 18 FAA Ltr. Br. 2. Thus,
according to the FAA, “[i]t is . . . only where compliance with
both the type certificate and the claims made in the state tort
suit ‘is a physical impossibility[]’; or where the claim ‘stands
as an obstacle to the accomplishment and execution of the full
purposes and objectives of Congress,’ that the type certificate
will serve to preempt a state tort suit.” Id. at 10 (first quoting
Fla. Lime & Avocado Growers, Inc., 373 U.S. at 142-43; then
quoting Geier, 529 U.S. at 873). This, the FAA contends,
strikes the right balance in the interests of federalism because:

       to the extent that a plaintiff challenges an aspect
       of an aircraft’s design that was expressly
       approved by the FAA as shown on the type
       certificate, accompanying operating limitations,
       underlying type certificate data sheet, or other
       form of FAA approval incorporated by
       reference into those materials, a plaintiff’s state
       tort suit arguing for an alternative design would
       be preempted under conflict preemption
       principles . . . . because a manufacturer is bound
       to manufacture its aircraft or aircraft part in
       compliance with the type certificate.

Id. at 10-11. On the other hand, “to the extent that the FAA
has not made an affirmative determination with respect to the
challenged design aspect, and the agency has left that design

       18
           Even with regard to those claims not preempted by
conflict preemption, the FAA contends that a federal standard
of care should apply. FAA Ltr. Br. 11. For the reasons set
forth above, we have rejected that contention. See supra Part
III.C.2.




                               45
aspect to the manufacturer’s discretion, the claim would not
be preempted.” Id. at 11.19

        We have no need here to demarcate the boundaries of
those tort suits that will be preempted as a result of a conflict
between state law and a given type certificate, nor which
FAA documents incorporated by reference in a type
certificate might give rise to such a conflict. While the
parties responded to the FAA’s submission by arguing for the
first time in supplemental submissions whether the alleged
design defect at issue in this case is a design aspect that was
expressly incorporated into the type certificate for the Textron
Lycoming O-320-D2C engine and what significance that
might have for conflict preemption, we will leave those issues
for the District Court to consider on remand. See, e.g., Miller
v. Mitchell, 598 F.3d 139, 148 (3d Cir. 2010) (remanding
consideration of an issue discussed in supplemental briefing
on appeal but not addressed by the district court in the first
instance). For today, we hold only that, consistent with the
FAA’s view, type certification does not itself establish or
satisfy the relevant standard of care for tort actions, nor does
it evince congressional intent to preempt the field of products
liability; rather, because the type certification process results

       19
            A type certificate thus would not create such a
conflict in the FAA’s view where unilateral changes are
permissible without preapproval or where an allegation of
negligence arises after the issuance of a type certificate, such
as claims related to a manufacturer’s maintenance of an
aircraft, issuance of service bulletins to correct an issue that
has come to the manufacturer’s attention, or failure to
conform its manufacturing process to the specifications in the
type certificate. See FAA Ltr. Br. 10-11, 12-13 n.2.




                               46
in the FAA’s preapproval of particular specifications from
which a manufacturer may not normally deviate without
violating federal law, the type certificate bears on ordinary
conflict preemption principles. See Wyeth, 555 U.S. at 576-
77 (according “some weight” to an agency’s “unique
understanding” of “state law’s impact on [a] federal scheme”
insofar as its views are “thorough[], consisten[t], and
persuasive[]”); accord Farina, 625 F.3d at 126-27.

       Indeed, when confronting an analogous preapproval
scheme for pharmaceutical labeling, the Supreme Court has
held that, where manufacturers are unable to simultaneously
comply with both federal and state requirements, state law
design defect claims are conflict preempted, not field
preempted. See Mut. Pharm. Co. v. Bartlett, 133 S. Ct. 2466,
2473 (2013); PLIVA, 131 S. Ct. at 2577. Before a new drug
may legally be distributed in the United States, both its
contents and its labeling must be preapproved by the FDA.
21 U.S.C. §§ 355(a), (b)(1)(F). In a series of recent
preemption cases, the Court has distinguished between brand-
name drugs and their generic equivalents, determining that at
least some state law tort claims may be brought against
brand-name drug companies because such companies have
the ability to make some unilateral changes to their labels
without additional regulatory preapproval, Wyeth, 555 U.S. at
572-73, 581, but such claims against generic drug
manufacturers cannot survive a conflict preemption analysis
because the generic manufacturers are bound by federal law
to directly mimic their brand-name counterparts, Bartlett, 133
S. Ct. at 2473, 2480; PLIVA, 131 S. Ct. at 2577-81.20


      20
        In the case of a new brand-name drug, FDA approval
can be secured only by submitting a new drug application




                             47
Ultimately, where a party cannot “independently do under
federal law what state law requires of it,” the state law is
conflict preempted. PLIVA, 131 S. Ct. at 2579.

      The same considerations apply to the case before us.
The FAA’s preapproval process for specifications embodied
or incorporated into a type certificate, which precludes a
manufacturer from making at least “major changes” 21 to a


(“NDA”), which must include full reports of clinical
investigations, 21 U.S.C. § 355(b)(1)(A), relevant nonclinical
studies, 21 C.F.R. § 314.50(d)(2), “any other data or
information relevant to an evaluation of the safety and
effectiveness of the drug product obtained or otherwise
received by the applicant from any source,” 21 C.F.R.
§ (d)(5)(iv), and “the labeling proposed to be used for such
drug,” 21 U.S.C. § 355(b)(1)(F). The FDA approves an NDA
only if it determines that the drug in question is safe for use
under its proposed labeling and the drug’s probable
therapeutic benefits outweigh its risk of harm. 21 U.S.C.
§ 355(d); Brown & Williamson Tobacco Corp., 529 U.S. at
140. In contrast, a manufacturer of generic drugs can
piggyback off of a previously-approved brand-name drug, but
is required by federal law to match the preapproved brand-
name analogue’s labeling and composition exactly. 21 U.S.C.
§ 355(j)(2)(A).
       21
          As previously described, a company may not
manufacture, much less produce, an aircraft part until its
proposed design, to the extent described in its application, has
been approved by the FAA in a type certificate. See supra,
Part I.A. Once approved, there are two basic mechanisms by
which a change can be made, depending whether the change




                              48
design aspect without further preapproval, means a
manufacturer may well find it impossible to simultaneously
comply with both a type certificate’s specifications and a
separate—and perhaps more stringent—state tort duty. Thus,
there may be cases where a manufacturer’s compliance with
both the type certificate and a state law standard of care “is a


is a “major change” or “minor change.” See 14 C.F.R.
§ 21.93. For “major changes,” a manufacturer cannot alter its
design without obtaining preapproval and an amended type
certificate from the FAA. See 49 U.S.C. § 44704(b); 14
C.F.R. § 21.97. Even where a manufacturer identifies and
reports a defect, it may not unilaterally make a major change
to its preapproved design; instead, the FAA must either
preapprove such a change or issue an airworthiness directive
that provides legally enforceable instructions to make the
product safe. See supra, Part I.A. “Minor changes,” on the
other hand, “may be approved under a method acceptable to
the FAA before submitting to the FAA any substantiating or
descriptive data.” 14 C.F.R. § 21.95. Importantly, “[t]he
FAA permits a wide latitude in the approval process for
minor changes to type design,” FAA, Order 8110.4C, change
5, Type Certification, ch. 4-1 (2011), allowing, for example,
for manufacturers holding a certain, separately-applied-for
authorization from the FAA (a so-called “technical standard
order authorization”) to “make minor design changes . . .
without further approval by the FAA,” 14 C.F.R. § 21.619(a).
Under the regulations, then, it appears that “major changes”
to the design aspects expressly set forth in or incorporated
into a type certificate require preapproval, whereas “minor
changes,” depending on the “method acceptable to the FAA,”
14 C.F.R. § 21.95, may not.




                              49
physical impossibility,” Fla. Lime & Avocado Growers, Inc.,
373 U.S. at 142-43, or would pose an obstacle to Congress’s
purposes and objectives. In such cases, the state law claim
would be conflict preempted. For, even if an alternative
design aspect would improve safety, the mere “possibility”
that the FAA would approve a hypothetical application for an
alteration does not make it possible to comply with both
federal and state requirements: As the Supreme Court
observed in PLIVA, if that were enough, conflict preemption
would be “all but meaningless.” 131 S. Ct. at 2579.

        As for Appellees’ reliance on Riegel, we agree that the
FAA’s type certification process resembles the “‘rigorous’”
preapproval process for certain medical devices under the
Federal Food, Drug, and Cosmetic Act (FDCA), Pub. L. No.
75-717, 52 Stat. 1040 (1939) (amended 1976). Riegel, 552
U.S. at 317 (quoting Lohr, 518 U.S. at 477). Not unlike type
certification, this approval process involves copious
submissions and exhaustive review, and the FDA grants
approval only if a device is deemed both safe and effective.
Id. at 317-19. In addition, just as aircraft manufacturers may
not make major changes to or deviate from their type
certificates without the FAA’s sign-off, certain medical
device manufacturers may not deviate from a federally
sanctioned design without first obtaining supplemental
approval from the FDA. See 21 U.S.C. § 360e(d)(6)(A)(i);
Riegel, 552 U.S. at 319. However, unlike the Federal
Aviation Act, the statute governing medical devices includes
an express preemption clause that forbids states from
imposing “requirements” that are “different from, or in
addition to” federal requirements placed on medical devices.
21 U.S.C. § 360k(a)(1); Riegel, 552 U.S. at 316. Because the
Supreme Court’s preemption analysis in Riegel hinged on its




                              50
interpretation of this express preemption clause, the case
provides no support for the general proposition that states
may not regulate devices governed by a federal statutory
scheme.

        Moreover, in an important respect, Riegel cuts against
a finding of field preemption in this case, particularly when
read in conjunction with the Court’s prior medical device
decision in Lohr. Together these cases reflect a narrow,
rather than sweeping, approach to analyzing the preemptive
contours of a federal premarket approval scheme. In Lohr,
finding that the “overarching concern” of the federal statutory
and regulatory scheme was ensuring “that pre-emption occur
only where a particular state requirement threatens to
interfere with a specific federal interest,” the Court preserved
state common law requirements “equal to, or substantially
identical to, requirements imposed under federal law.” 518
U.S. at 497, 500-01 (internal quotation marks omitted).
Subsequently, in Riegel, although the Court held that state
design defect claims were preempted where they imposed
additional safety requirements on medical device
manufacturers in violation of the express preemption clause,
the Court left Lohr intact and took care to note that state
duties that “‘parallel,’ rather than add to, federal
requirements” are not preempted by the statute. 552 U.S. at
330.      Here, confronted with a similarly exhaustive
preapproval process governing aircraft manufacture and
design and no express preemption clause, we see no
justification for going further than the Supreme Court elected
to go in Riegel or Lohr by deeming categorically preempted
even those state requirements that may be consistent with the
federal regulatory scheme as embodied in the FAA’s type
certificates. We thus read Riegel not to bestow field




                              51
preemptive effect on type certificates, but rather to counsel in
favor of narrowly construing the effect of federal regulations
on state law—much like the conflict preemption analysis
undertaken in Bartlett and PLIVA.

              3. Aviation Preemption Precedent in the
                 Courts of Appeals

      With a dearth of support for the proposition that the
field of aircraft design and manufacture is preempted,
Appellees attempt to muster support from select language in
the opinions of other Courts of Appeals. Their efforts are
unavailing.

        Appellees observe that various Courts of Appeals have
described the entire field of aviation safety as preempted, but,
on inspection, even those courts have carefully circumscribed
the scope of those rulings. The Second, Ninth, and Tenth
Circuits all assess the scope of the field of aviation safety by
examining the pervasiveness of the regulations in a particular
area rather than simply determining whether the area
implicated by the lawsuit concerns an aspect of air safety.
See Gilstrap v. United Air Lines, Inc., 709 F.3d 995, 1006
(9th Cir. 2013) (inquiring as to “whether the particular area of
aviation commerce and safety implicated by the lawsuit is
governed by pervasive federal regulations” (quoting Martin,
555 F.3d at 811) (alteration and internal quotation marks
omitted)); Goodspeed Airport L.L.C. v. E. Haddam Inland
Wetlands & Watercourses Comm’n, 634 F.3d 206, 210-11 (2d
Cir. 2011) (“[C]oncluding that Congress intended to occupy
the field of air safety does not end our task. . . . [T]he inquiry
is twofold; we must determine not only Congressional intent
to preempt, but also the scope of that preemption. ‘The key
question is thus at what point the state regulation sufficiently




                               52
interferes with federal regulation that it should be deemed
pre-empted[.]’” (second alteration in original) (quoting Gade
v. Nat’l Solid Wastes Mgmt. Ass’n, 505 U.S. 88, 107 (1992)));
U.S. Airways, Inc. v. O’Donnell, 627 F.3d 1318, 1329 (10th
Cir. 2010) (“Based on the pervasive federal regulations
concerning flight attendant and crew member training and the
aviation safety concerns involved when regulating an airline’s
alcoholic beverage service, we conclude that NMLCA’s
application to an airline implicates the field of airline safety
that Congress intended federal law to regulate
exclusively.”).22


       22
          Thus, although described as field preemption, these
two-part tests define the relevant “field” so narrowly as to
result in an analysis that resembles conventional conflict
preemption. See Williamson, 562 U.S. at 330 (asking
“whether, in fact, the state tort action conflicts with the
federal regulation” (citation and internal quotation marks
omitted)).    Indeed, in Gade v. National Solid Wastes
Management Ass’n, 505 U.S. 88, 103-04 (1992) (plurality
opinion), on which the Second Circuit relied in Goodspeed to
articulate its test, the Supreme Court rested its plurality
opinion on conflict preemption rather than field preemption.
See Goodspeed, 634 F.3d at 209 n.4, 210-11 (recognizing that
the categories of preemption “are not rigidly distinct,” but
that, while field preemption may be considered a “subset of
conflict preemption,” courts often recognize field preemption
and conflict preemption as separate doctrinal categories
(citing English v. Gen. Elec. Co., 496 U.S. 72, 79 n.5 (1990)).

      Notably, several district courts have also rejected field
preemption in the aviation context and thereafter considered




                              53
        In any event, to date, the Courts of Appeals have held
that aviation products liability claims are not preempted,
although they have taken a variety of different approaches to
reach that result. See Martin, 555 F.3d at 812; Greene v. B.F.
Goodrich Avionics Sys., Inc., 409 F.3d 784, 788-89, 794-95
(6th Cir. 2005); Pub. Health Trust, 992 F.2d at 294-95;
Cleveland, 985 F.2d at 1442-47. The Ninth Circuit has held
that the entire field of aviation safety is preempted, Montalvo
v. Spirit Airlines, 508 F.3d 464, 468-69 (9th Cir. 2007), but
that products liability claims are not within that preempted
field, drawing a line between areas of law where the FAA has
issued “pervasive regulations”—such as passenger warnings,
id. (concluding that state law negligence claims for failure to
warn passengers of medical risks accompanying long flights
are preempted), and pilot qualifications, Ventress v. Japan
Airlines, 747 F.3d 716, 721-23 (9th Cir.), cert. denied, 135 S.
Ct. 164 (2014) (holding state law claims implicating pilot
qualifications and medical standards fall within the preempted
field of aviation safety because “unlike aircraft stairs, [they]
are pervasively regulated”)—and other areas where the FAA
has not—such as products liability claims for allegedly
defective airstairs, Martin, 555 F.3d at 808-11.

      The Tenth and Eleventh Circuits, in addressing
products liability claims, have held that not only are those


whether conflict preemption applies. See, e.g., Sheesley v.
Cessna Aircraft Co., Nos. Civ. 02-4185, 03-5011, 03-5063,
2006 WL 1084103, at *23 (D.S.D. 2006); Monroe v. Cessna
Aircraft Co., 417 F. Supp. 2d 824, 836 (E.D. Tex. 2006);
Holliday v. Bell Helicopters Textron, Inc., 747 F. Supp. 1396,
1400 (D. Haw. 1990).




                              54
claims governed by state law, but also that the entire field of
aviation safety is not preempted. See Pub. Health Trust, 992
F.2d at 295; Cleveland, 985 F.2d at 1447. While the basis for
their broader holdings is now in doubt, 23 both of those

       23
          The Tenth and Eleventh Circuits both relied in part
on Cipollone v. Liggett Group, Inc., 505 U.S. 504 (1992), and
the canon of expressio unius est exclusio alterius to conclude
that because products liability claims were outside the scope
of the ADA’s express preemption clause, they were not
preempted. Although this employment of expressio unius has
been called into question by more recent Supreme Court
authority, see Geier v. Am. Honda Motor Co., 529 U.S. 861,
872-73 (2000), courts in the Eleventh Circuit continue to
apply Public Health’s broad holding, see Branche v. Airtran
Airways, Inc., 342 F.3d 1248, 1253-55 (11th Cir. 2003);
Psalmond v. Delta Air Lines, Inc., No. 1:13-cv-2327, 2014
WL 1232149, at *3 (N.D. Ga. Mar. 25, 2014); North v.
Precision Airmotive Corp., No. 6:08-cv-2020, 2011 WL
679932, at *4-5 (M.D. Fla. Feb. 16, 2011).

        The fate of Cleveland is less certain. In O’Donnell,
the Tenth Circuit reversed course and held that the field of
aviation safety is preempted. O’Donnell, 627 F.3d at 1322.
Several district courts, including the District Court here, have
stated without explanation that Cleveland has been abrogated
by O’Donnell. See, e.g., Sikkelee, 45 F. Supp. 3d at 448 n.16.
While O’Donnell narrowed Cleveland’s holding, it did not
purport to overturn Cleveland’s application to products
liability claims, but rather concluded that it “does not dictate
the outcome in this case.” 627 F.3d at 1326. Thus,
Cleveland’s holding that products liability claims are not
preempted still appears to be the law of the Tenth Circuit.




                              55
Circuits still hold that aviation products liability claims are
governed by state law. The Sixth Circuit’s approach is most
difficult to decipher: In a single opinion, it relied on Abdullah
for the proposition that “federal law establishes the standards
of care in the field of aviation safety and thus preempts the
field from state regulation” yet also applied Kentucky tort law
to a design defect products liability claim involving a
navigational instrument. Greene, 409 F.3d at 788-89, 794-95.
The most logical reading of Greene is that it holds products
liability claims not to be preempted, as any other
interpretation would render futile its extensive analysis of the
design defect claim under state law. See Martin, 555 F.3d at
811; McWilliams v. S.E., Inc., 581 F. Supp. 2d 885, 888-92
(N.D. Ohio 2008).

        Even those Courts of Appeals that have not directly
addressed the issue have adopted approaches to aviation
preemption that suggest they would reach a similar result.
The Seventh Circuit has clearly indicated its understanding
that state law applies to aviation products liability claims. See
Bennett, 484 F.3d at 908-09 (“Defendants’ early theory that
federal law occupies the field of aviation safety and thus
‘completely preempts’ all state law has been abandoned. . . .
Illinois tort law supplies the claim for relief. On that much all
parties agree. For decades aviation suits have been litigated
in state court when the parties were not of diverse
citizenship.”).     And the Fifth Circuit has found field
preemption only of the narrower field of passenger safety
warnings, Witty v. Delta Air Lines, Inc., 366 F.3d 380, 385
(5th Cir. 2004), and otherwise has applied state law to
aviation products liability claims, e.g., McLennan, 245 F.3d at
425-26.




                               56
       In sum, no federal appellate court has held an aviation
products liability claim to be subject to a federal standard of
care or otherwise field preempted, and Appellees have been
unable to identify a single decision from any court, other than
the District Court here, that has held the mere issuance of a
type certificate conclusively establishes a defendant’s
compliance with the relevant standard of care.

   E. The Parties’ Policy Arguments

       In addition to their legal arguments, the parties present
various policy arguments in support of their respective
positions.    While we are not unsympathetic to those
arguments, they carry no sway in face of clear evidence of
congressional intent and the guidance we draw from the
Supreme Court’s preemption jurisprudence. Nonetheless, for
the sake of completeness, we address those arguments briefly
here.

        First, in support of field preemption and a federal
standard of care, Appellees and their amici warn that allowing
state tort law to govern design defect claims will open up
aviation manufacturers to tremendous potential liability and
the unpredictability of non-uniform standards applied by
juries throughout the states. See, e.g., Br. of Amicus Curiae
Gen. Aviation Mfrs. Ass’n 18-24. Even if we accepted the
premise that members of the aviation manufacturing industry
would suffer more harm from exposure to tort liability than
any other manufacturer that sells its products in all fifty
states, this policy argument could not lead us to find field
preemption without the requisite congressional intent. And as
even the FAA acknowledges, “[a]lthough allowing a
defendant to be held liable for a design defect in an engine
that has received a type certificate from the FAA is in some




                              57
tension with Congress’s interest in national uniformity in
safety standards with oversight by a single federal agency,
Congress struck a balance between protecting these interests
in uniformity and permitting States to compensate accident
victims.” FAA Ltr. Br. 12.

       Nor are we moved by Appellees’ predictions of the
dire consequences to aircraft and component manufacturers of
permitting products liability claims to proceed under state tort
law, for our holding does not effect a sea change. On the
contrary, it simply maintains the status quo that has existed
since the inception of the aviation industry, preserving state
tort remedies for people injured or killed in plane crashes
caused by manufacturing and design defects. That status quo
leaves intact the traditional deterrence mechanism of a state
standard of care, with attendant remedies for its breach.
Thus, while perhaps contrary to certain policies identified by
Appellees and their amici, our holding furthers an overriding
public policy and one we conclude is consistent with the
Federal Aviation Act, FAA regulations, GARA, and decisions
of the Supreme Court and our sister Circuits: promoting
aviation safety. See 49 U.S.C. §§ 40101(a)(1)-(3), 44701(a).

        On the other side of this debate, in arguing that type
certificates should have no significance for conflict
preemption, much less field preemption, Appellant contends
that FAA preapproval of particular specifications provides no
assurance of safety because the FAA delegates ninety percent
of its certification activities to private individuals and
organizations, known as designees, which can include the
manufacturers themselves. U.S. Gov’t Accountability Office,
GAO-05-40, Aviation Safety: FAA Needs to Strengthen the
Management of Its Designee Programs 3 (2004); see also
Junhong v. Boeing Co., 792 F.3d 805, 808 (7th Cir. 2015)




                              58
(“Instead of sending a cadre of inspectors to check whether
every aircraft design meets every particular of every federal
rule and policy, the FAA allows [manufacturers] to do some
of the checking [themselves].”). We too have recognized that
designees receive inconsistent monitoring and oversight from
the FAA, and many have some association with the applicant,
so that in essence “[s]ome manufacturers are able to grant
themselves a type certificate.”         Robinson v. Hartzell
Propeller, Inc., 454 F.3d 163, 166 (3d Cir. 2006); see also
Varig Airlines, 467 U.S. at 818 n.14 (expressing concern that
the staff of the FAA “performs only a cursory review of the
substance of the overwhelming volume of documents
submitted for its approval” (alteration, internal quotation
marks, and citation omitted)). Even the FAA acknowledges
that, “[i]n light of its limited resources,” the agency
designates outside organizations to perform some of the
FAA’s work in preparing a type certificate. FAA Ltr. Br. 14.
From these alleged “flaws” in the review process, Appellant
argues that the agency preapproval of specifications in the
type certificate amounts to an unreliable self-policing regime
that should play no role in even conflict preemption.

        This very same argument, however, was raised in
Bartlett and failed to carry the day. While the dissenters
decried that granting “manufacturers of products that require
preapproval . . . de facto immunity from design-defect
liability” would force the public “to rely exclusively on
imperfect federal agencies with limited resources,” Bartlett,
133 S. Ct. at 2495 (Sotomayor, J., dissenting), the majority
held that because generic drug manufacturers are required to
directly mirror the preapproved labels of their brand-name
counterparts and are thus “prohibited from making any
unilateral changes” to their labels, state law design defect




                             59
claims were foreclosed by “a straightforward application of
pre-emption law,” id. at 2471, 2480. Although the resource
limitations and extent of outsourcing of parts of the review
process highlight the need for the FAA’s vigilant oversight,
the FAA still makes the ultimate decision to approve the
particular design specifications sought in a type certificate.
49 U.S.C. § 44704(a); 14 C.F.R. § 21.21. Thus, the reasoning
of the Bartlett majority, 133 S. Ct. at 2473, 2480, and the
consideration we must give to the FAA’s views under
separation of powers principles, see Wyeth, 555 U.S. at 576-
77, lead us to conclude that the FAA’s preapproval process
for aircraft component part designs must be accorded due
weight under a conflict preemption analysis.

       In sum, the parties’ policy arguments notwithstanding,
the case law of the Supreme Court and our sister Circuits
confirm our conclusion: We are dealing with an area at the
heart of state police powers, and we have no indication of
congressional intent to preempt the entire field of aviation
design and manufacture. We therefore decline the invitation
to create a circuit split and to broaden the scope of Abdullah’s
field preemption to design defects when the statute, the
regulations, and relevant precedent militate against it.

IV.    Conclusion

        We conclude that the District Court erred in granting
summary judgment on Sikkelee’s design defect claims on the
basis of field preemption. The field of aviation safety we
identified as preempted in Abdullah does not include product
manufacture and design, which continues to be governed by
state tort law, subject to traditional conflict preemption




                              60
principles. Accordingly, we will vacate and remand for
further proceedings consistent with this opinion.24




       24
           Appellees should address to the District Court in the
first instance their argument that Sikkelee’s claims fail as a
matter of Pennsylvania law. Given the basis for its judgment,
the District Court had no need to reach that question and it is
not fairly encompassed within the order certified for this
interlocutory appeal. See Pollice v. Nat’l Tax Funding, L.P.,
225 F.3d 379, 407 (3d Cir. 2000) (declining to consider on
interlocutory appeal issues unaddressed by the district court
below).




                              61